Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (the “Agreement”), dated as of May 11, 2020
(the “Execution Date”), is entered into by and between Greenbox POS., a Nevada
corporation (the “Company”), and TRITON FUNDS LP, a Delaware limited partnership
(the “Investor”).

 

RECITALS:

 

WHEREAS, upon the terms and subject to the conditions contained herein, the
Investor shall purchase up to 7,500,000 shares of Common Stock, not to exceed
Five Hundred Thousand Dollars, after the filing and subsequent approval of an
effective registration on Form S-1 with the Securities and Exchange Commission
to purchase the Company’s common stock par value $0.001 per share (the “Common
Stock”);

 

WHEREAS, such investment will be made in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “1933 Act”), Rule 506 of Regulation D promulgated by the
SEC under the 1933 Act, and/or upon such other exemption from the registration
requirements of the 1933 Act as may be available with respect to the investment
in Common Stock to be made hereunder; and

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act, and the rules and regulations
promulgated thereunder, and applicable state securities laws.

 

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

SECTION I

DEFINITIONS

 

For all purposes of and under this Agreement, the following terms shall have the
respective meanings below, and such meanings shall be equally applicable to the
singular and plural forms of such defined terms.

  

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect. 

 

“Business Day” shall mean any day on which the Principal Market for the
Securities is open for trading from the hours of 9:30 am until 4:00 pm Eastern
Time.

 

“Closing” shall mean the date that is no later than three (3) Business Days
after a Purchase Notice Date.

 

“Commitment Period” shall mean the period beginning on the Business Day
immediately following the Execution Date and ending on the expiration of this
Agreement.

 

“Investment Documents” shall mean this Agreement and the Registration Rights
Agreement.

   

“Principal Market” shall mean the New York Stock Exchange, the NYSE Amex, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market
or the OTC Markets, whichever is the market on which the Common Stock is listed
or quoted.

 

“Purchase Notice” shall mean a written notice sent to the Investor by the
Company stating the amount of Securities that the Company intends to sell to the
Investor pursuant to the terms of this Agreement.

 

“Investment Amount” shall be the lowest Closing price of the Securities five
Business Days prior to the Closing Date multiplied by the share amount in the
applicable Purchase Notice.

  

1

--------------------------------------------------------------------------------

 

 

“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the Securities issuable hereunder.

   

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Securities” shall mean the shares of Common Stock issued pursuant to the terms
of this Agreement.

  

SECTION II

PURCHASE AND SALE OF COMMON STOCK

 

2.1 PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and conditions set
forth herein, the Company shall sell to the Investor, and the Investor shall
purchase from the Company, up to 7,500,000 Securities; not to exceed Five
Hundred Thousand Dollars ($500,000).

 

2.2 DELIVERY OF PURCHASE NOTICES. Subject to the terms and conditions herein,
and from time to time during the Commitment Period, the Company may, in its sole
discretion, deliver a Purchase Notice to the Investor which states the amount of
Securities which the Company intends to sell to the Investor on a Closing. The
Purchase Notice shall be in the form attached hereto as Exhibit B and
incorporated herein by reference. During the Commitment Period, the Company
shall not submit a Purchase Notice until the previous Closing has been
completed.

 

2.3 CONDITIONS TO INVESTOR’S OBLIGATION TO PURCHASE SECURITIES. Notwithstanding
anything to the contrary in this Agreement, the Company shall not be entitled to
deliver a Purchase Notice and the Investor shall not be obligated to purchase
any Securities at a Closing unless each of the following conditions are
satisfied:

 

 

i.

a Registration Statement shall have been declared effective and shall remain
effective and available for the resale of all the Registrable Securities (as
defined in the Registration Rights Agreement) at all times until the Closing
with respect to the subject Purchase Notice;

 

 

 

 

ii.

at all times during the period beginning on the related Purchase Notice and
ending on and including the related Closing, the Common Stock shall have been
listed or quoted for trading on the Principal Market and shall not have been
suspended from trading thereon for a period of two (2) consecutive Business Days
during the Commitment Period and the Company shall not have been  notified of
any pending or threatened proceeding or other action to suspend the trading of
the  Common Stock;

 

 

iii.

the Company has complied with its obligations and is otherwise not in breach of
or in default under, this Agreement, the Registration Rights Agreement or any
other agreement executed between the parties, which has not been cured prior to
delivery of the Investor’s Purchase Notice;

 

 

 

 

iv.

no injunction shall have been issued and remain in force, or action commenced by
a governmental authority which has not been stayed or abandoned, prohibiting the
purchase or the issuance of the Securities; and

 

 

 

 

v.

the issuance of the Securities will not violate any requirements of the
Principal Market.

 

If any of the events described in clauses (i) through (v) above occurs prior to
a Closing, then the Investor shall have no obligation to purchase the Securities
set forth in the applicable Purchase Notice.

 

2.4 MECHANICS OF PURCHASE OF SECURITIES BY INVESTOR. The Closing of a Purchase
Notice shall occur no later than the three Business Days following the receipt
by Investor’s custodian of the Securities (the “Purchase Notice Date”). The
Investor shall deliver the Investment Amount less any verifiable invoiced
clearing fees by wire transfer of immediately available funds to an account
designated by the Company. In addition, on or prior to such Closing, each of the
Company and Investor shall deliver to each other all documents, instruments and
writings required to be delivered or reasonably requested by either of them
pursuant to this Agreement in order to implement and effect the transactions
contemplated herein.

 

2

--------------------------------------------------------------------------------

 

 

2.5 LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything to the contrary
in this Agreement, in no event shall the Investor be entitled to purchase that
number of Securities, which when added to the sum of the number of shares of
Common Stock beneficially owned (as such term is defined under Section 13(d) and
Rule 13d-3 of the 1934 Act), by the Investor, would exceed 4.99% of the number
of shares of Common Stock outstanding on the Closing, as determined in
accordance with Rule 13d-1(j) of the 1934 Act.

 

SECTION III

INVESTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS

   

NO SHORT SALES. No short sales shall be permitted by the Investor or its
affiliates during the Commitment Period.

 

SECTION IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Schedules attached hereto, or as disclosed on the
Company’s SEC Documents, the Company represents and warrants to the Investor
that:

 

4.1 ORGANIZATION AND QUALIFICATION. The Company is a corporation duly organized
and validly existing in good standing under the laws of the State of Nevada, and
has the requisite corporate power and authorization to own its properties and to
carry on its business as now being conducted. Both the Company and the companies
it owns or controls (“Subsidiaries”) are duly qualified to do business and are
in good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means a change, event, circumstance, effect or state of facts
that has had or is reasonably likely to have, a material adverse effect on the
business, properties, assets, operations, results of operations, financial
condition or prospects of the Company and its Subsidiaries, if any, taken as a
whole, or on the transactions contemplated hereby or by the agreements and
instruments to be entered into in connection herewith, or on the authority or
ability of the Company to perform its obligations under the Investment
Documents.

 

4.2 AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.

 

 

i.

The Company has the requisite corporate power and authority to enter into the
Investment Documents and to issue the Securities in accordance with the terms
hereof and thereof.

 

 

 

 

ii.

The execution and delivery of the Investment Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including without limitation the issuance of the Securities pursuant to this
Agreement, have been duly and validly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors, or its shareholders.

 

 

iii.

The Investment Documents have been duly and validly executed and delivered by
the Company.

 

 

 

 

iv.

The Investment Documents constitute the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.

 

4.3 ISSUANCE OF SHARES. The Company has reserved the amount of Securities
included in the Company’s registration statement for issuance pursuant to the
Investment Documents, which have been duly authorized and reserved (subject to
adjustment pursuant to the Company’s covenant set forth in Section 5.5 below)
pursuant to this Agreement. Upon issuance in accordance with this Agreement, the
Securities will be validly issued, fully paid for and non-assessable and free
from all taxes, liens and charges with respect to the issuance thereof. In the

 

3

--------------------------------------------------------------------------------

 

 

event the Company cannot register a sufficient number of Securities for issuance
pursuant to this Agreement, the Company will use its best efforts to authorize
and reserve for issuance the number of Securities required for the Company to
perform its obligations hereunder as soon as reasonably practicable.

 

4.4 INSURANCE. Each of the Company’s Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company reasonably believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any of its Subsidiaries has been refused any
insurance coverage sought or applied for and neither the Company nor its
Subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

  

4.5 DILUTIVE EFFECT. The Company understands and acknowledges that the number of
shares of Common Stock issuable upon purchases pursuant to this Agreement will
increase in certain circumstances including, but not necessarily limited to, the
circumstance wherein the trading price of the Common Stock declines during the
Commitment Period. The Company’s executive officers and directors have studied
and fully understand the nature of the transactions contemplated by this
Agreement and recognize that they have a potential dilutive effect on the
shareholders of the Company. The Board of Directors of the Company has
concluded, in its good faith business judgment, and with full understanding of
the implications, that such issuance is in the best interests of the Company.
The Company specifically acknowledges that, subject to such limitations as are
expressly set forth in the Investment Documents, its obligation to issue shares
of Common Stock upon purchases pursuant to this Agreement is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other shareholders of the Company.

 

4.6 EXCLUSIVITY. The Company shall not pursue a similar transaction with any
other party during the Commitment Period.

 

SECTION V

COVENANTS OF THE COMPANY

 

5.1 BEST EFFORTS. The Company shall use all commercially reasonable efforts to
timely satisfy each of the conditions set forth in this Agreement.

 

5.2 REPORTING STATUS. Until one of the following occurs, the Company shall file
all reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status, or take an action or fail to take any
action, which would terminate its status as a reporting company under the 1934
Act: (i) this Agreement terminates pursuant to Section 6 and the Investor has
the right to sell all of the Securities without restrictions pursuant to Rule
144 promulgated under the 1933 Act, or such other exemption, or (ii) the date on
which the Investor has sold all the Securities.

 

5.3 USE OF PROCEEDS. The Company will use the proceeds from the sale of the
Securities for general corporate and working capital purposes and acquisitions
or assets, businesses or operations or for other purposes that the Board of
Directors, in good faith deem to be in the best interest of the Company.

 

5.4 FINANCIAL INFORMATION. During the Commitment Period, the Company agrees to
make available to the Investor via EDGAR or other electronic means the following
documents and information on the forms set forth: (i) within five (5) Business
Days after the filing thereof with the SEC, a copy of its Annual Reports on Form
10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K and
any Registration Statements or amendments filed pursuant to the 1933 Act; (ii)
copies of any notices and other information made available or given to the
shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders; and (iii) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Association, unless such
information is material nonpublic information.

 

5.5 RESERVATION OF SECURITIES. The Company shall take all action necessary to at
all times have authorized, and reserved the amount of Securities included in the
Company’s registration statement for issuance

 

4

--------------------------------------------------------------------------------

 

 

pursuant to the Investment Documents. In the event that the Company determines
that it does not have a sufficient number of authorized shares of Common Stock
to reserve and keep available for issuance as described in this Section 5.5, the
Company shall use all commercially reasonable efforts to increase the number of
authorized shares of Common Stock by seeking shareholder approval for the
authorization of such additional shares.

 

5.6 LISTING. The Company shall promptly secure and maintain the listing of all
of the Registrable Securities (as defined in the Registration Rights Agreement)
on the Principal Market and each other national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, such listing
of all Registrable Securities from time to time issuable under the terms of the
Investment Documents. Neither the Company nor any of its Subsidiaries shall take
any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market (excluding suspensions of
not more than one (1) Business Day resulting from business announcements by the
Company). The Company shall promptly provide to the Investor copies of any
notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on such automated quotation system
or securities exchange. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 5.6.

 

5.7 CORPORATE EXISTENCE. The Company shall use all commercially reasonable
efforts to preserve and continue the corporate existence of the Company.

 

5.8 NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION OF RIGHT TO
SUBMIT A PURCHASE NOTICE. The Company shall promptly notify the Investor upon
the occurrence of any of the following events in respect of a Registration
Statement or related prospectus in respect of an offering of the Securities: (i)
receipt of any request for additional information by the SEC or any other
federal or state governmental authority during the period of effectiveness of
the Registration Statement for amendments or supplements to the Registration
Statement or related prospectus; (ii) the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Securities for sale in any jurisdiction or the initiation or notice of any
proceeding for such purpose; (iv) the happening of any event that makes any
statement made in such Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related prospectus or documents so that, in the case of
a Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the related prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (v) the Company’s reasonable
determination that a post-effective amendment or supplement to the Registration
Statement would be appropriate, and the Company shall promptly make available to
Investor any such supplement or amendment to the related prospectus. The Company
shall not deliver to Investor any Purchase Notice during the continuation of any
of the foregoing events in this Section 5.8.

 

5.9 TRANSFER AGENT. The Company shall deliver instructions to its transfer agent
to issue Securities to the Investor that are issued to the Investor pursuant to
the Transaction Documents.

 

5.10 ACKNOWLEDGEMENT OF TERMS. The Company hereby represents and warrants to the
Investor that: (i) it is voluntarily entering into this Agreement of its own
freewill, (ii) it is not entering this Agreement under economic duress, (iii)
the terms of this Agreement are reasonable and fair to the Company, and (iv) the
Company has had independent legal counsel of its own choosing review this
Agreement, advise the Company with respect to this Agreement, and represent the
Company in connection with this Agreement.

  

 

SECTION VI

EXPIRATION

 

This Agreement shall expire either upon:

 

5

--------------------------------------------------------------------------------

 

 

6.1 when the Investor has purchased 7,500,000 shares or Five Hundred Thousand
Dollars ($500,000) of Common Stock pursuant to this Agreement; or

 

6.2 December 31, 2020

 

Any and all shares, or penalties, if any, due under this Agreement shall be
immediately payable and due upon expiration of this Agreement.

   

SECTION VII

[INTENTIONALLY DELETED]

 

  

SECTION VIII

GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION

 

8.1 LAW GOVERNING THIS AGREEMENT. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to principles of conflicts of laws. If Investor and Company have any dispute
whatsoever relating to the interpretation, validity or performance of the
Investment Documents, or any other dispute arising out of or related to the
Investment Documents, the parties agree that every reasonable attempt will be
made to resolve any differences or dispute within thirty (30) days of an
issuance of written notice by either party to the other party. Thereafter, any
remaining unresolved controversy or claim arising out of or relating to this
Agreement, or the performance or breach thereof, shall be resolved exclusively
by Alternative Dispute Resolution (“ADR”). The initiation of ADR shall first
require mediation, and the parties agree to first try to settle any dispute
through mediation. Mediation shall be initiated by either party by the serving
of a written notice of intent to mediate (a "Mediation Notice") by one party
upon the other. If no resolution has been mutually agreed through mediation
within ninety (90) days of service of a Mediation Notice, then and only then
will the dispute be submitted to and decided by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. The sole arbitrator shall be a retired or former Judge associated
with the American Arbitration Association. Each party shall bear its own costs,
attorney’s fees and its share of arbitration fees.. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.

 

8.2 LEGAL FEES; AND MISCELLANEOUS FEES.

 

Except as otherwise set forth in the Investment Documents (including but not
limited to Section V of the Registration Rights Agreement), each party shall pay
the fees and expenses of its advisers, counsel, the accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.

 

8.3 SURVIVAL. The representations and warranties of the Company and the Investor
contained in Sections 3 and 4, the agreements and covenants set forth in
Sections 5 and 6, and the indemnification provisions set forth in Section 10,
shall survive each of the Closings and the expiration of this Agreement.

 

8.4 PRICING OF COMMON STOCK. For purposes of this Agreement, the price of the
Common Stock shall be as reported by Investor.

 

SECTION IX

NON-DISCLOSURE OF NON-PUBLIC INFORMATION

 

The Company shall not disclose non-public information to the Investor, its
advisors, or its representatives.

  

6

--------------------------------------------------------------------------------

 

 

Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of this Agreement as of the date first written above.
The undersigned signatory hereby certifies that he has read and understands this
Agreement, and the representations made by the undersigned in this Agreement are
true and accurate, and agrees to be bound by its terms.

 

 

Investor

 

                                                       

 

 

 

Company

 

                                                       

 

 

 

 

7

--------------------------------------------------------------------------------

 

 

 

 

LIST OF EXHIBITS

 

EXHIBIT A

Registration Rights Agreement

 

 

EXHIBIT B

Purchase Notice

 

 

8

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

PURCHASE NOTICE

Date __________

 

Investor,

 

This is to inform you that as of today the Company hereby elects to exercise its
right pursuant to this Agreement to require you to purchase __________
Securities.

  

Regards,

 

_________

 

 

 

9